Citation Nr: 0010625	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
with a history of compression fractures at C5, C6 and C7.   

2.  Entitlement to a disability evaluation in excess of 30 
percent for thrombophlebitis with varicosities of the left 
leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1975.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 from 
the Los Angeles, California, Department of Veterans Affairs 
(VA), Regional Office (RO), that denied entitlement to 
increased evaluations for the service-connected 
thrombophlebitis with varicosities of the left leg and 
degenerative disc disease of the cervical spine with a 
compression fracture at C5, C6 and C7.     

The February 1997 rating decision denied entitlement to an 
increased evaluation for laceration of the scalp.  The 
veteran was notified of this determination in February 1997.  
He did not file a timely appeal.  Consequently, that issue is 
not before the Board for appellate review and it will be 
discussed no further herein.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the cervical spine with history of compression fractures 
at C5, C6 and C7 is principally manifested by complaints of 
pain with motion, mild stiffness, slight to moderate 
limitation of motion, and intermittent complaints of mild to 
moderate right upper extremity radiculitis, which is 
productive of moderate disability.  There is no evidence of 
demonstrable deformity of the vertebral bodies.

2.  The service-connected thrombophlebitis with varicosities 
of the left leg is principally manifested by complaints of 
pain and swelling with standing, increased pigmentation and 
discoloration of the left lower leg, constant edema, multiple 
varicosities along the entire left leg, and evidence of 
involvement of the deep system, without evidence of constant 
pain at rest or massive board-like swelling or edema.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
with compression fractures at C5, C6 and C7 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

2.  The former schedular criteria applicable to the veteran's 
vascular disability are more favorable to the veteran.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (former regulation in 
effect prior to January 12, 1998 and revised regulation in 
effect January 12, 1998); Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000). 

3.  The criteria for a 60 percent disability evaluation for 
thrombophlebitis with varicosities of the left leg have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (former regulation in effect prior to 
January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
increased ratings for two service-connected disabilities.  In 
the interest of clarity, after reviewing the applicable law 
and regulations, the Board will separately discuss the issues 
on appeal.

Pertinent Law and Regulations

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine with compression fractures at 
C5, C6 and C7.  

Factual Background

Service medical records show that in August 1973, the veteran 
fell and sustained compression fractures of the bodies of the 
cervical vertebrae C5, C6, and C7.  He was hospitalized for 
two to three months.  A January 1975 X-ray examination 
revealed evidence of prior trauma to the C5 and C6 vertebral 
bodies and probably as well to the posterior elements of C6.  

In February 1977, the veteran filed a claim for service 
connection for a cervical spine disability.  An April 1977 VA 
examination report indicates that the veteran had complaints 
of intermittent pain in the neck.  Examination revealed 
normal motion of the cervical spine.  The diagnosis, in 
pertinent part, was fracture of the cervical spine by history 
with no neurological residuals.  A June 1977 rating decision 
granted service connection for degenerative disease of the 
cervical spine due to fracture of cervical vertebrae.  A 10 
percent evaluation was assigned from February 17, 1977.   

An April 1987 VA examination report indicates that 
examination of the neck revealed no deformities.  Range of 
motion testing revealed that the veteran could rest his chin 
on his chest wall.  Extension was to 90 degrees.  Rotation to 
the right and left was to 90 degrees.  Lateral flexion to the 
left and right was to 45 degrees.  There was no muscle spasm.  
There was no localized tenderness over the cervical spine 
area.  There were no sensory changes involving the upper 
extremities.  There was some slight weakness of the right 
upper extremity (dominant arm) as compared to the left.  The 
examiner noted that the veteran had a good recovery from the 
August 1973 fall injury except for slight weakness in the 
right upper extremity.  X-ray examination revealed post 
traumatic changes at the level of C6 and mild spondylosis 
changes and mild narrowing of the intervertebral disc space 
at C5-6.  

In September 1996, the veteran filed a claim for an increased 
evaluation for the cervical spine disability.  

An October 1996 VA treatment record indicates that the 
veteran complained of neck pain that was relieved by 
salicylatics and hot showers.  There was no radiation of the 
pain to the shoulder and no upper extremity weakness or 
tingling.  The pain increased with head movement.  There was 
no tenderness with head turning or point tenderness.  There 
was full range of motion.  Strength was 5/5 through out.  X-
ray examination of C5, C6, and C7 revealed decreased height 
anteriorly of C6; mild loss of C5 height; anter osteophytes 
at C4, C5, and C6; loss of disc space at C5 and C6; 
degenerative joint disease at C4 to C6; and degenerative disc 
disease at C5 and C6.  The assessment was degenerative joint 
disease of the neck and degenerative disc disease.  The 
veteran was continued on salicylate; he was to continue with 
range of motion exercises and heat for his neck pain.  

A December 1996 VA spine examination report reveals that the 
veteran reported that he had some occasional aches and pains 
until approximately two years earlier when he began to 
develop the slow onset of pain, spasms, and stiffness in the 
neck.  The veteran reported that he had aches, cramping, 
stiffness, and pain that woke him up at night.  He did not 
describe any numbness or tingling in either arm or focal 
weakness.  He did not use a brace.  There were no complaints 
of numbness or tingling.  It was noted that the veteran was 
semi-retired.

Examination revealed no postural abnormalities, scars, or 
fixed deformities.  Musculature of the back was normal 
without evidence of atrophy or fasciculations.  There was 
moderate right lower cervical paraspinal tenderness.  Range 
of motion of the neck was forward flexion to within 2 
centimeters of the chest wall.  Backward extension was to 45 
degrees.  Right and left lateral flexion was to 30 degrees.  
Left and right rotation was to 45 degrees.  The examiner 
stated that there was minimal pain on motion and what 
appeared to be some mild subjective stiffness.  Neurological 
examination revealed normal light touch sensation.  Motor 
examination was normal in both upper extremities, with the 
exception of 4/5 biceps strength on the right side.  There 
was no evidence of focal neurologic level.  X-ray examination 
revealed mild kyphosis at C6-7 with decreased vertebral 
height at C5-6 and degenerative changes at multi-levels, most 
pronounced at C5-6.  The diagnosis was status-post fracture 
at C5-6 with subsequent development of post traumatic 
cervical spine spondylosis (degenerative arthritis) with 
intermittent complaints of right upper extremity radiculitis, 
mild to moderate in nature.  

A February 1997 rating decision assigned a 20 percent 
evaluation to the degenerative disc disease of the cervical 
spine with compression fracture at C5, C6, and C7.  

In April 1997, the veteran stated that his cervical spine 
disability made normal daily functions such as bathing, doing 
chores, or preparing food, difficult and painful.  He stated 
that getting a good nights sleep was difficult because he 
often woke up with a stiff neck which was painful.  He stated 
that driving a car was painful and difficult.  He indicated 
that trying to get through a normal day at work was difficult 
and this affected his job status.  The veteran stated that 
his hands hurt horribly and he had swelling and difficulty in 
his right hand.  The veteran stated that his cervical spine 
injury could eventually cause degenerative problems or 
arthritis in his arms and hands.  

In an August 1997 statement, the veteran asserted that he was 
entitled to a 30 percent rating for the cervical spine 
disability.  He stated that the cervical spine disability 
made his life very painful and difficult because he was 
unable to earn a living or perform daily functions.  He 
asserted that he was prescribed Naproxen for the inflammation 
in his hands and neck.  The veteran requested a re-evaluation 
because his disability had worsened.  

A December 1997 VA examination report indicates that the 
veteran stated that after the August 1973 cervical spine 
injury, he had partial paralysis of the right upper extremity 
and the left upper extremity.  The veteran stated that he had 
motor function return and sensation return.  He reported that 
he now had neck pain, which occurred with any activity, such 
as bending, leaning forward, or rotation of his neck.  The 
veteran stated that the neck became stiff, especially when he 
first got out of the bed in the morning.  He indicated that 
any prolonged driving, sitting, or sitting at a desk caused 
increased stiffness and pain in his neck.  The veteran 
believed that his neck disability has gotten gradually worse 
over the years.  He denied any numbness, tingling, or 
weakness of the upper extremities or lower extremities.  The 
veteran stated that his neck worsened in cold weather.  He 
took Naprosyn and Tylenol for his symptoms, with little 
relief.  The veteran also used hot baths and hot pads.  

Examination of the neck revealed that the veteran was able to 
forward flex his neck to 50 degrees, backward extend to 60 
degrees, rotate to the left and right to 45 degrees and bend 
to the left and right to 30 degrees.  The veteran had no 
compression pain.  Sensation was intact in the upper and 
lower extremities, bilaterally.  He had normal 5/5 strength 
in the deltoids, triceps, biceps, wrist extensors, wrist 
flexors, and intrinsic of the hand.  There was good capillary 
refill.  There was no pain on palpation of the neck.  There 
were no spinal deformities or fixed deformities.  There were 
no increased muscle spasms.  The veteran had good sensation 
in the lower extremities.  He had 5/5 strength in the lower 
extremities.  He had no bowel or bladder dysfunction.  X-ray 
examination revealed degenerative joint disease of cervical 
spine from C4 through C6 with reversal of the normal lordosis 
of the cervical spine and anterior wedging of C6 vertebral 
body.  The diagnosis was degenerative changes of the cervical 
spine C4, C5, and C6, secondary to previous fractures of the 
cervical spine levels C4, CS, and C6.

Pertinent Law and Regulations

The veteran's service-connected degenerative disc disease of 
the cervical spine with compression fracture at C5, 6, and 7 
is currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
this diagnostic code, a noncompensable evaluation is assigned 
for postoperative and cured intervertebral disc syndrome.  A 
10 percent evaluation is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).   

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  A 
100 percent evaluation is assigned for residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces.  In other cases, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(1999).

Under the provisions of Diagnostic Code 5290, limitation of 
motion of the cervical spine, a 30 percent evaluation is 
warranted for severe limitation of motion of the cervical 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion and a 10 percent evaluation is warranted 
for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).

The words "moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine with compression fracture at 
C5, C6, and C7 is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected cervical spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations, in December 
1996 and December 1997, and a full opportunity to present 
evidence and argument in support of this claim.  The Board is 
aware of no evidence pertinent to this issue which has not 
been obtained.

Review of the record reveals that in August 1998, the veteran 
requested a hearing before the RO.  The RO scheduled hearings 
in January 1999, March 1999, May 1999, July 1999, and October 
1999.  The veteran did not report to any of the hearings.  In 
January 1999, he indicated that he had a death in the family 
and was unable to attend.  For the subsequent hearings, the 
veteran did not provide a reason for being unable to attend 
and he simply requested the hearings to be postponed.  He did 
not request a postponement for the October 1999 hearing and 
he did not provide a reason for his failure to attend the 
hearing.  The Board notes that the RO sent notice of the 
hearing five weeks in advance of the hearing date to the 
veteran's address of record.  

The Board notes the language of the United States Court of 
Appeals for Veterans Claims (Court) in Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991): "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  If the veteran wished to fully develop 
his claim, he had a corresponding duty to provide pertinent 
information and to report for the scheduled hearings.  The 
Board finds that the RO made every effort to afford the 
veteran a hearing, but the veteran refused to cooperate.  As 
such, the Board finds that all facts that are relevant to 
this issue have been properly developed, and the RO fulfilled 
the duty to assist pursuant to 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran's service-connected degenerative disc disease of 
the cervical spine with compression fracture at C5, C6, and 
C7 is currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which would be consistent with 
findings of intervertebral disc syndrome which is moderate 
with recurring attacks.  

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief or which is 
pronounced with persistent symptoms with little intermittent 
relief.  Review of the record reveals that the veteran's 
degenerative disc disease has been characterized by examiners 
as mild to moderate.  The medical evidence in essence 
indicates that the veteran had intermittent complaints of 
right upper extremity radiculitis that was mild to moderate 
in nature.  Indeed, the most recent VA examination report 
dated in December 1997 indicates that the veteran denied any 
numbness, tingling, or weakness of the upper or lower 
extremities.  The evidence, moreover, shows that the veteran 
has slight to moderate limitation of motion of the cervical 
spine with pain on motion.  Pain associated with the 
disability was described as minimal by the VA examiner in 
1996.  

The Board concludes that a 20 percent evaluation and no more 
is appropriate for the service-connected degenerative disc 
disease of the cervical spine with compression fractures at 
C5, C6, and C7 under Diagnostic Code 5293.  The Board finds 
that the preponderance of the objective medical evidence of 
record, which has been described in detail above, is against 
finding that the veteran's cervical spine disability is 
manifested by a severe disability with recurring attacks and 
intermittent relief or a pronounced disability with 
persistent symptoms and little intermittent relief so as to 
warrant a disability rating in excess of 20 percent under 
Diagnostic Code 5293.  As discussed above, the medical 
evidence supports the proposition that the service-connected 
cervical spine disability is no more than moderate in 
severity.

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disabilities.  See Esteban 
and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, as the objective medical 
evidence does not demonstrate that the veteran suffers from a 
separate disability distinct from his degenerative disc 
disease.  VA examinations in 1996 and 1997 did not identify 
any separate neurological findings.  There was no evidence of 
manifestations of neurological symptomatology that was 
distinct from the cervical spine symptoms.  Therefore, the 
Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. at 129-132; see also Esteban, 6 Vet. App. at 262. 

In an April 1997 statement, the veteran stated that his 
cervical spine disability caused his hands to hurt and caused 
his right hand to swell.  The record does not show that the 
veteran possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such statement to be considered competent evidence 
as to the nature and extent of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).

The Board has considered whether a separate disability rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
which pertains to limitation of motion.  However, as noted 
above, a precedent opinion of the General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion under 38 U.S.C.A. § 7104(c) (West 1991).  
Thus, evaluation of such symptomatology under Diagnostic Code 
5290 in addition to evaluation under Diagnostic Code 5293 
would clearly constitute pyramiding, compensating the veteran 
for identical manifestations under different diagnoses.  38 
C.F.R. § 4.14; see Esteban, 6 Vet. App. at 261-62.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board has considered whether a disability rating higher 
than 20 percent would be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  For a higher disability to be assigned 
under Diagnostic Code 5290, the evidence of record must show 
severe limitation of motion of the cervical spine.  The 
evidence of record indicates that the limitation of motion of 
the cervical spine more closely approximates slight to 
moderate limitation.  The December 1996 VA examination report 
indicates that range of motion of the cervical spine was 
forward flexion to within 2 centimeters of the chest wall.  
Backward extension was to 45 degrees.  Right and left lateral 
flexion was to 30 degrees.  Left and right rotation was to 
45 degrees.  The examiner noted that there was minimal pain 
on motion.  The December 1997 VA examination report indicates 
that forward flex of the cervical spine was to 50 degrees, 
backward extension was to 60 degrees, rotation to the left 
and right was to 45 degrees, and bending was to the left and 
right to 30 degrees.  The disability has been characterized 
by examiners as mild to moderate in severity.  The Board 
finds that the limitation of motion of the cervical spine is 
no more than moderate, and a 30 percent evaluation under 
Diagnostic Code 5290 is therefore not warranted, since there 
is no evidence of severe limitation of motion of the cervical 
spine.  Thus, an evaluation under the criteria of this 
diagnostic code would not afford the veteran a higher rating. 

The veteran's cervical spine disability may also be rated 
under Diagnostic Code 5003, degenerative arthritis, since 
there is X-ray evidence of degenerative arthritis of the 
cervical spine.  Under Diagnostic Code 5003, degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Limitation 
of motion of the cervical spine is rated under Diagnostic 
Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  As 
discussed in the detail above, a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5290.  Consequently, a higher disability evaluation is not 
warranted under Diagnostic Code 5003.  

The Board has also considered as an alternative whether a 
disability rating higher than the 20 percent assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 would be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  The evidence 
of record establishes that the veteran sustained compression 
fractures to the bodies of cervical vertebrae C5, C6, and C7 
in service.  However, there is no medical evidence the 
residuals cervical spine disability caused abnormal mobility 
requiring a neck brace (jury mast).  There is no medical 
evidence of cord involvement.  The veteran was not bedridden 
and was not required to use long leg braces.  The provisions 
of Diagnostic Code 5285 indicate that the disability due to 
fractured vertebra may also be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  There is no 
evidence of a demonstrable deformity of the vertebral body 
upon X-ray examination in 1996 and 1997.  Thus, a separate 10 
percent evaluation is not warranted.  Therefore, the Board 
finds that a higher disability evaluation is not warranted 
under Diagnostic Code 5285.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the cervical spine.  There was no evidence of 
ankylosis of the cervical spine.  Consequently, Diagnostic 
Code 5289 is not for application. 

The Board therefore concludes that the veteran's cervical 
spine disability is more consistent with the application of 
Diagnostic Code 5293, and that diagnostic code is the most 
appropriate.  The veteran has not suggested the use of 
another diagnostic code.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows that the veteran has 
slight to moderate limitation of motion of the cervical spine 
with pain.  In 1996, the VA examiner indicated that the 
veteran exhibited minimal pain on motion with mild stiffness 
of the neck.  The veteran reported that his neck pain was 
relieved to some extent by salicylatics and hot showers.  
Examination revealed that musculature of the back was normal.  
There was no evidence of atrophy.  Motor and sensation 
examination were normal.  There was no evidence of 
deformities or postural abnormalities of the back.  Strength 
was normal. 

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's cervical 
spine disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.     

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected degenerative disc 
disease of the cervical spine with a history of compression 
fracture at C5, C6, and C7, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 20  percent for the service-connected cervical 
spine disability.  The benefit sought on appeal is 
accordingly denied.

Entitlement to an increased evaluation for thrombophlebitis 
with varicosities of the left leg

Factual Background

Service medical records indicate that in November 1973, 
thrombophlebitis of the left leg was diagnosed.  A February 
1975 venogram of the left leg revealed complete occlusion of 
the deep system in the thigh and post phlebitic changes in 
the deep system of the calf.  There were extensive venous 
collaterals and a strong suggestion that there was at least a 
high grade obstruction of the iliac vein.  A March 1973 
Medical Board Report indicates that physical examination of 
the left leg revealed no evidence of ankle edema and both 
legs were essentially the same size.  There were a few 
superficial dilated veins over the left foot with some areas 
of pigmentation around the medial malleolus of the left 
ankle.  The veteran had excellent femoral, popliteal, 
dorsalis pedis, and posterior tibial pulses.  There were 
minimal superficial varicosities over the medial aspect of 
the left leg.  There were multiple rather prominent veins in 
the popliteal fossa of the left leg as well as some 
superficial varices of the upper posterior left thigh.  There 
was some increased collateral around the left groin possibly 
consistent with left iliofemoral vein occlusion.  The 
impression was severe deep venous thrombophlebitis and a 
moderately severe post phlebitic sequelae involving the left 
leg.  

In February 1977, the veteran filed a claim for entitlement 
to service connection for blood clots in the left leg.  An 
April 1977 VA examination report indicates that examination 
of the left lower extremity reveled normal color and hair 
distribution.  The skin of the toes was warm.  Dorsal pedal, 
posterior tibial, and inguinal pulses were obtained easily.  
The popliteal pulses could not be obtained on either leg.  On 
the upper medial surface of the left leg, there were some 
beginning varicosities that were tortuous.  There were no 
varicosities on the right leg.  In the left inguinal area, 
there were superficial spider varicosities; there were no 
such varicosities on the right.  The circumstantial 
measurements of the femoral muscles were equal but the left 
leg was appreciatively larger in circumference than the right 
by almost 3/4 inches and its consistency was much more firm 
as compared to the right.  There were no other residuals of 
the thrombophlebitic event and the veteran was not under 
treatment.  The diagnosis, in pertinent part, was acute 
thrombophlebitis of the left leg with chronic residual 
varicosities.  

A June 1977 rating decision granted service connection for 
thrombophlebitis with varicosities of the left leg.  A 10 
percent evaluation was assigned effective February 17, 1977.      

An April 1987 VA examination report indicates that the 
veteran had complaints of increased pain, swelling, cramping, 
and discoloration of the left leg.  He stated that it was 
increasingly difficult to be on his feet.  Examination of the 
left lower extremity revealed that it was unusually larger 
than the right lower extremity.  He had varicosities 
extending from the groin and going distally to his foot, 
involving his left lower extremity.  His left ankle was 
slightly swollen and tender over and about the medial 
malleolus.  He had no restriction of ankle motion.  The 
examiner stated that the varicosities that were visible were 
not severe, as the internal vessels could not be seen.  The 
enlargement of the left lower extremity was due to the 
failure of the venous valve to function.  The veteran did get 
some relief with the use of elastic Jobst type stockings.  

A June 1987 rating decision assigned a 30 percent evaluation 
to the thrombophlebitis with varicosities of the left leg.  

An August 1989 VA examination report indicates that the 
veteran reported that he had severe pain in his left leg and 
he was unable to stand for more than an hour and a half.  He 
could not walk more than 3/4 of a mile and his calf swelled 
up with activity.  He had recent onset of left thigh and 
trunk numbness and tingling with some discoloration.  He 
normally wore Jobst stockings to control the edema.  The 
assessment was left deep venous insufficiency secondary to 
deep thrombosis in August 1973, moderate degree secondary to 
changes including dilation of the nonspecific veins and 
swelling of the left leg, and early stasis changes in the 
skin.  

In September 1996, the veteran filed a claim for an increased 
rating for thrombophlebitis with varicosities of the left 
leg.  

An October 1996 VA treatment record indicates that the 
veteran had left leg swelling since 1973.  He reported having 
numbness up to the mid thigh on the left side for the past 
two years.  He experienced heaviness in the left leg with 
standing and walking.  He had decreased strength.  
Examination of the left lower extremity revealed increased 
diameter at the mid calf to the knee.  There were varicose 
veins posteriorly.  There was no tenderness to palpation on 
the left calf or increased heat.  There was decreased 
sensation of the left thigh.  The assessment, in pertinent 
part, was venous stasis and left leg swelling status post 
clot.  Jobst stockings were recommended and the veteran was 
advised to elevate his leg when resting.  

An October 1996 VA examination report reveals that the 
veteran has had long history of increasing pain in the left 
leg since thrombophlebitis of the left leg was diagnosed in 
service.  The veteran complained of swelling and pain in the 
left leg when standing for short periods of time.  The 
veteran was able to walk for 20 to 30 minutes until the 
swelling required him to stop.  The veteran stated that he 
had increased dilation of the varices in his legs from his 
ankle to his thigh.  Examination revealed that the veteran's 
leg left was approximately 1.5 times that of the right.  
There was superficial dilation of the veins over the entire 
left leg including the inguinal region down to his ankle.  
There was increased pigmentation and discoloration of his 
left lower leg.  The bilateral lower extremities were warm 
and dry.  There was 3+ pitting edema of the left ankle as 
compared to known on the right ankle.  Pulsation was 2+ 
radial pulses, approximately 1+ palpable dorsalis pedis 
pulses bilaterally.  The skin appearance had increased 
pigmentation discoloration of the left lower leg.  It was dry 
and there were no apparent ulcers upon his legs.  The right 
leg was without any difficulties.  Skin temperature (to the 
touch) was warm to temperature bilaterally.  There was no 
difference between sensation to touch of bilateral lower 
extremities.  It was noted that further evaluation would be 
required such as a venogram and venous ultrasound to rule out 
further thrombophlebitis and a current phlebitis.  The 
diagnosis was venous insufficiency with long history of 
phlebitis, must rule out degree of venous occlusion, if any.

In an April 1997 statement, the veteran indicated that he was 
entitled to a higher evaluation for the thrombophlebitis with 
varicosities because if he stood for more than a few minutes, 
he experienced severe pain, difficulty in balance, and 
increased swelling.  He stated that at times, his left leg 
became so weak that he has fallen down.  He indicated that he 
had apparent discoloration from his left ankle up to the calf 
and thigh all the way up his left side with apparent 
varicosities in the leg.  Bedrest and elevating the leg did 
not lower the swelling.  The veteran stated that he had 
marked numbness which had increased steadily.  He stated that 
the left leg disability reduced his job market capabilities.  

A December 1997 VA examination report indicates that the 
veteran had no symptoms due to aneurysm, other large or small 
aortic aneurysm or an aneurysm.  The veteran had had no 
surgery for the phlebitis.  He reported having pain in the 
calf, mainly in the popliteal area upon standing.  He had 
paresthesia on the left anterior side.  The veteran did not 
have any ataxia, angioneurotic edemas, or cold sensitivity.  
He was not treated for any malignancy and exercise exertion 
is precluded by the condition.  The veteran was not confined 
to house or bed, but he had a lot of pain when standing or 
walking around.  

Examination revealed that the veteran's general state of 
health was within normal limits.  There was no evidence of 
aneurysm.  Examination of the extremities revealed that the 
temperature was warm.  There was no evidence of superficial 
phlebitis.  There were no ulcerations or tissue loss.  Edema 
was constant.  There was evidence of long standing edema with 
multiple varicosities along the entire left leg.  The color 
was dusky in the whole extremity; there were no open wounds 
or ulcerations.  There was no eczema or tenderness in the 
calf.  This affected only on the left extremity.  The right 
extremity was completely normal to exam.  There were no 
attacks of blanching or flushing rubor cyanosis.  There was 
no evidence of erythromelalgia.  There were varicosities over 
the entire left leg mainly from the knee; these were the most 
severe.  There was evidence of involvement of the deep 
system.  The diagnosis was left lower extremity varicosities 
with left lower extremity edema. 

Pertinent law and regulations

The veteran's current claim of entitlement to an increased 
rating for thrombophlebitis with varicosities of the left leg 
was filed in September 1996.  The Board notes that effective 
January 12, 1998, during the pendency of this appeal, the 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
cardiovascular disorders, including phlebitis. 62 Fed. Reg. 
65207 - 65224 (Dec. 11, 1997). Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991). 

Under the rating criteria for thrombophlebitis in effect 
prior to January 12, 1998, a 100 percent rating will be 
assigned for massive board-like swelling, with severe and 
constant pain at rest.  A 60 percent rating requires 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 30 percent rating will be 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  Finally, a 10 percent rating for unilateral 
phlebitis or thrombophlebitis requires symptoms which 
approximate persistent moderate swelling of leg not markedly 
increased on standing or walking.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998). 

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7121 were amended to read as follows: 
Post-phlebitic syndrome of any etiology: With the following 
findings attributed to venous disease: Massive board-like 
edema with constant pain at rest is evaluated as 100 percent 
disabling.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  When there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent evaluation 
is warranted.  For persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, a 20 percent evaluation is warranted.  
When there is intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, a 10 percent evaluation is warranted.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined under 38 C.F.R. § 4.25 
(1999), using the bilateral factor, 38 C.F.R. § 4.26 (1999), 
if applicable. 

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for thrombophlebitis 
with varicosities of the left leg is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a); see also Bruce, supra; Proscelle; supra.  

Since the claim of entitlement to an increased evaluation for 
service-connected thrombophlebitis with varicosities of the 
left leg is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The veteran has been provided with VA 
examinations, in October 1996 and December 1997, and a full 
opportunity to present evidence and argument in support of 
this claim.  As such, the Board finds that all facts that are 
relevant to this issue have been properly developed.

The Board further initially finds that the veteran's service-
connected thrombophelbitis with varicosities of the left leg 
is properly evaluated under the rating criteria for 
phlebitis, thrombophelbitis, or post phlebitic syndrome of 
any etiology pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7121.  The Board has not identified a diagnostic code which 
is more appropriate, see Butts, supra; Tedeschi; supra, and 
the veteran has not suggested the use of another diagnostic 
code.

Discussion

As discussed above, pursuant to Karnas, supra, the Board must 
evaluate the veteran's service-connected thrombophlebitis 
with varicosities of the left leg under both the former and 
revised rating criteria.  See also VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

Under Diagnostic Code 7121, as effective prior to January 12, 
1998, a 60 percent rating may be awarded in cases involving 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  Under Diagnostic Code 7121, 
as effective on and after January 12, 1998, a 60 percent 
rating requires persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, a 
60 percent evaluation is warranted.  The criteria for a 100 
percent rating are similar under both the former and present 
criteria.

The Board determines that the former schedular criteria under 
Diagnostic Code 7121 are more favorable to the veteran than 
the schedular criteria in effect after the January 1998 
amendment, particularly with respect to the lack of need for 
persistent ulceration.  Accordingly, the Board will rate the 
veteran under the former schedular criteria of Diagnostic 
Code 7121, as effective prior to January 12, 1998. 

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for the 
assignment of a 60 percent disability evaluation for 
thrombophelbitis with varicosities of the left leg under the 
former provisions of Diagnostic Code 7121.  The medical 
evidence of record establishes that the veteran has 
persistent swelling subsiding only very slightly or 
incompletely with recumbency elevation with pigmentation 
cyanosis.  The October 1996 VA examination revealed that the 
left leg was approximately 1.5 times larger than the right 
leg.  There was superficial dilation of the veins over the 
entire leg including the inguinal region down to the ankle.  
There was increased pigmentation and discoloration of the 
left lower leg.  There was 3+ pitting edema of the left 
ankle.  The veteran stated that bedrest and elevation did not 
lower the swelling.  The December 1997 VA examination 
revealed that there was evidence of longstanding edema with 
multiple varicosities along the entire left leg.  The edema 
was constant.  The color was dusky in the whole extremity.  
There were varicosities over the entire leg mainly from the 
knee; these were most severe.  There was evidence of 
involvement of the deep system.  

The Board concludes that the criteria for a 60 percent 
evaluation under the former provisions of Diagnostic Code 
7121 have been met.  

The Board finds that the preponderance of the evidence is 
against the assignment of a 100 percent evaluation, the 
highest schedular evaluation, to the service-connected 
thrombophlebitis with varicosities of the left leg under the 
former provisions of Diagnostic Code 7121.  There is no 
evidence of massive board-like swelling of the left leg with 
severe and constant pain at rest.  The VA examination reports 
indicate that the veteran had complaints of severe pain in 
the left leg when standing for short periods of time; there 
are no indications of pain at rest.  Thus, the Board finds 
that a disability evaluation in excess of 60 percent is not 
warranted under the former provisions of Diagnostic Code 
7121.  38 C.F.R. § 4.104, Diagnostic Code 7121.

In summary, a 60 percent disability evaluation is warranted 
for the thrombophelbitis with varicosities of the left leg, 
for the reasons and bases described above.  The evidence 
supports the veteran's claim for an increased rating for the 
service-connected thrombophlebitis with varicosities of the 
left leg.  The benefit sought on appeal is accordingly 
granted.  

The Board notes in passing that a 100 percent disability 
rating would not be warranted under Diagnostic Code 7121, as 
effective on and after January 12, 1998, because there is no 
evidence of massive board-like swelling with constant pain at 
rest.  

In summary, a 60 percent disability evaluation is warranted 
for the service-connected thrombophlebitis with varicosities 
of the left leg under the former provisions of Diagnostic 
Code 7121, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly granted to that 
extent.  The preponderance of the evidence is against the 
assignment of a disability rating higher than 60 percent for 
the service-connected thrombophlebitis with varicosities of 
the left leg.

Additional matter

In an April 1997 statement, the veteran asserted that his 
cervical spine disability and his thrombophelbitis with 
varicosities of the left leg interfered with his ability to 
earn a living and it affected his job status.  It appears 
that the veteran is asserting entitlement to an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b) (1999).  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  Thus, the matter of entitlement to an 
extraschedular rating is referred to the RO for appropriate 
action.  



ORDER

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine with history of compression 
fracture at C5, C6 and C7 is denied.

Entitlement to an increased evaluation of 60 percent for 
thrombophlebitis with varicosities of the left leg is 
granted, subject to controlling regulations governing the 
payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  It is manifest that use of the words "sciatic neuropathy" and "absent ankle jerk" is consistent with disc 
disease of the lumbar, rather than cervical, spine.  This diagnostic code may nonetheless applied to a cervical 
spine disability.  See 38 C.F.R. § 4.21 (1999): "It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases."
- 2 -


- 1 -


